Citation Nr: 9908553	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for low 
back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1971 to June 
1973, and from December 1990 to February 1992.  He also 
apparently had additional military duty as a member of the 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined an increased (compensable) 
disability rating for low back strain.


REMAND

The appellant has been in receipt of a noncompensable 
disability evaluation for his service connected low back 
strain since June 1973.  Currently, he has a back disability 
manifested by chronic lumbar syndrome with L4- L5 and L5- S1 
disc herniation.  He complains of left leg pain and weakness 
which has been chronic since his second period of active 
service, and he contends that such complaint was a 
manifestation of an increase in severity of his service 
connected low back strain.

However, the RO has declined an increased (compensable) 
rating on the basis that the increase in severity of the 
appellant's back disability results from several intercurrent 
injuries.  Due to the intercurrent injury, the RO has 
disassociated his current symptomatology of left leg 
radicular pain with weakness, disc disease and disc 
herniations from his service connected disability of low back 
strain.  Review of the appellant's disability history reveals 
considerable overlay of medical etiologies involving the 
lumbar spine and left leg disabilities.  The Board will 
briefly summarize this history for clarification.

Service medical records from the appellant's first period of 
active service show the onset of chronic low back strain due 
to heavy lifting.  There was no complaint of radicular pain.  
After service, in 1987, he injured his back while working, 
and reported back pain with occasional pain radiating into 
the left buttock and leg.  Computed tomography (CT) scan 
revealed a very minimal lateral disc protrusion at L5- S1 on 
the left side.  

In December 1990, the appellant was called back to active 
duty during the Persian Gulf War.  In January 1991, he voiced 
complaint of exertional pain, weakness, and of the left lower 
extremity upon running or climbing stairs.  He underwent 
vascular surgery in September 1991.

After the second period of service, in May 1992, the 
appellant was involved in a motor vehicle accident.  A 
consultation report from Dr. R. Hunt Bobo, dated in January 
1993, states that since the accident, the appellant 
complained of weakness in the left thigh and pain in the left 
leg with low back pain which was aggravated by strain.  His 
left leg weakness was suspicious for vascular problems, 
however, possible contribution by an L3 or L4 radiculopathy 
could not be ruled out.  In June 1992, magnetic resonance 
imaging (MRI) of the lumbosacral spine, conducted at Keesler 
Air Force Base, revealed left paracentral herniated nucleus 
pulposus of L5- S1 deviating the left nerve root posteriorly.  
VA spine examination, dated in November 1997, indicated a 
diagnosis of chronic lumbar syndrome with MRI scan evidence 
of L4- L5 and L5- S1 disc herniation.

The Board requires medical opinion to clarify the 
relationship between the service connected low back strain 
and the subsequent intervertebral disc syndrome.  All 
relevant medical records must be obtained before such opinion 
can be offered.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the appellant to identify 
all health care providers who might possess 
additional records pertinent to treatment for his 
back disability, to include all medical records 
associated with his treatment from his May 1992 
automobile accident and any disability stemming 
from the accident.

2.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
examination by an orthopedic specialist, if 
available.  The purpose of the examination is to 
determine the relationship between the service 
connected low back strain and the subsequently 
identified intervertebral disc syndrome.  A 
detailed history should be obtained from him, and 
the claims folder should be made available for 
review by the examiner.  Following examination, 
the examiner should provide opinion to the 
following questions:

(a) Is there an etiological relationship 
between lumbar disc disease and the service 
connected low back strain, apart from the 
intercurrent injuries? 

(b) What are the current manifestations of 
the service connected low back disability?

The reasoning which forms the basis of the opinion 
should be set forth.  

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If further 
medical examination is indicated, appropriate 
examination(s) should be scheduled.  If any 
development is incomplete, appropriate corrective 
action is to be implemented

4.  If the appellant fails to report for VA 
examination(s), the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
presently certified for appeal to the Board with 
consideration given to all of the evidence of 
record, including any additional medical evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to responded thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


